Title: To George Washington from Clement Biddle, 16 October 1788
From: Biddle, Clement
To: Washington, George



Philada Octr 16. 1788

I am honored with yours of the 2d 6th & 13th Inst, the last of which this minute Came to hand, in which you mention having inclosed a Bank Note for 100Ds. but as no such Note was inclosed I conclude you must have omitted to put it in the Letter. if you have and any accident has happened as I presume it was a post Note (payable Certain Days after Date) it may [be] traced or Stopped at Bank if you have the Number—wch Kind do not bear Interest. The Potatoe Machine & all the Articles you have wrote for will come by Capt. Ellwood who sails the begining of

next Week. The Letter to the Care of Colo. Bayard (for Colo. Lewis) went by last post to Pittsburg as it was free of postage. Mr Haines tells me that a Cargo of Summer Barley from Rhode Island has been now sold at 4/6 & He thinks it probable that the price will be 4/9 shortly—the freight is about 9d. ⅌ Bushel—he also tells me that if you wish to make use of yours for seed Barley you may put for a short time in a tub of Water & Stir it, when the Oats and all the Bad grains of Barley will rise to the top & may be taken off; pour off the Water immediately & Sow the grain the same or the next day—by this mode you will have Clean barley for seed & all of it he says has more or less Oats in it. The Dealers in Red Clover seed Cannot yet fix their price nor Can it be got to advantage before winter when I think a large quantity may be Collected to ship by first Vessel on the Ice breaking up—I expect in a few Days to see a person from the Country who Can put me in the best way to get it & I will inform you immediately—It has been an Uncommon year for great abundanc of Grass. I am &ca

C. Biddle

